                               1   ALAN J. LEFEBVRE, ESQ.
                                   Nevada Bar No. 000848
                               2   WILLIAM D. SCHULLER, ESQ.
                                   Nevada Bar No. 011271
                               3   KOLESAR & LEATHAM
                                   400 South Rampart Boulevard, Suite 400
                               4   Las Vegas, Nevada 89145
                                   Telephone: (702) 362-7800
                               5   Facsimile: (702) 362-9472
                                   E-Mail:    alefebvre@klnevada.com
                               6              wschuller@klnevada.com

                               7   Attorneys for Plaintiff,
                                   MENDOTA INSURANCE COMPANY
                               8

                               9

                              10

                     N
                     t--
                              11                              UNITED STATES DISTRICT COURT
::::8   Q
        Q
                     ""'e-,
                         '

<""'
::r: :::... .....~
                in ~
                              12                                       DISTRICT OF NEV ADA
E-<Js:?:g
« -o~~ C
i:.il ... " ..
                              13                                                 *   **
        " -o ;.<
~
0<3     =i'.i :zo:<
                t "-          14   MENDOTA INSURANCE COMPANY, a                             CASE NO. 2:17-cv-02505-MMD-PAL
~
  = .<=>0         --
                                   Minnesota corporation,
< "     -
        ... " 00
                "'Q

            l)J)t--'          15
  => ~
r./).
        Q. ...

                                                          Plaintiff,                        STIPULATION AND ORDER FOR
i:.il ~ : ::
~                                                                                           DISMISSAL WITH PREJUDICE
0       en
            •   .J   N
                     Q
                     r--
                              16
:::.c
        Q
        ~
                     -

                     .:.i
                                            vs.
                     ...
                     i;.i     17
                                   MCCORMICK BARSTOW LLP, a California
                              18   limited-liability partnership; WADE M.
                                   HANSARD, ESQ., an individual; SPRINGEL
                              19   & FINK LLP, a California limited-liability
                                   partnership; and MICHAEL R. MERRITT,
                              20   ESQ., an individual,

                              21                          Defendants.

                              22

                              23           Pursuant to FRCP 41(a)(2) and LR 7-1, it is hereby stipulated by and between Plaintiff,

                              24   MENDOTA INSURANCE COMP ANY ("Mendota"), by and through its counsel of record,

                              25   Kolesar & Leatham; and Defendants, MCCORMICK BARSTOW LLP; WADE M. HANSARD,

                              26   ESQ.; SPRINGEL & FINK LLP; and MICHAEL R. MERRITT, ESQ. (collectively,

                              27   "Defendants" and with Mendota, the "Parties"), by and through their respective counsel of

                              28   record, that the above-entitled matter be dismissed with prejudice, the Parties to bear their own

                                   3005155 (9872-3)                           Page 1 of 2
                             1   attorney's fees and costs.    The Parties further stipulate that the instant Court shall retain

                             2   jurisdiction to enforce the settlement agreement reached.
                                                         JL       Jo.Jul~
                             3           DATED this lfi.:liay ofFebruary,}2019.

                             4   KOL=~                                             ALVERSON TAYLOR MORTENS: & SANDERS
                             5

                             6   By:                                               By: - - - - - - - - - - - - - -
                                 ALAN J. LEFEBVRE, ESQ.                            KARIE N. WILSON, ESQ.
                             7   Nevada Bar No. 000848                             Nevada Bar No. 007957
                                 WILLIAM D. SCHULLER, ESQ.                         6605 Grand Montecito Pkwy., Suite 200
                             8   Nevada Bar No. 011271                             Las Vegas, Nevada 89149
                                 400 South Rampart Boulevard, Suite 400
                             9   Las Vegas, Nevada 89145                           Attorneys for Defendants,
                                                                                   MCCORMICK BARSTOW LLP and
                            10   Attorneys for Plaintiff,                          WADE M. HANSARD, ESQ.
                                 MENDOTA INSURANCE COMPANY
                  N         11
                  ..,.t--                                                                      & STEFFEN, PLLC
:::s     O
         0        ""
                   '
                                 LIPSON NEILSON P.C.                               HUTCHISON
~..,.    ...     ~r")
                            12
         .~    l/)-

t"""'    05• ""::n~
-<'Coo-           t--       13                                                               --,,   f\   ~.
~ .. « ··
                                                                                                          I   .   - - - - - - - - · " ' " ••



         t <:<I   ~              By:
                                         1
         '" 'O
....:1
         =a:; ....                                                                By:       -           · ~
~        oz--               14   JOSEPH GARIN, ESQ. ~-                            JOSEPH~ESQ.
~ t: ~ ~
         i:Q   ·""               Nevada ar No. 006653                             Nevada Bar No,._005643 -----     ····
    [ ~i-;-                 15   LISA J. ZASTROW, ESQ.                            MICHAEL K. WALL, ESQ.
r/1 5~~
~        '"<,lr")                Nevada Bar No. 009727                            Nevada Bar No. 002098
....:1 ex:"'  -0
        . ,-l N             16
0 (/)            t--             9900 Covington Cross Drive, Suite 120            Peccole Professional Park
~~
         0       -
                 ..:;i           Las Vegas, Nevada 89144                          10080 West Alta Drive, Suite 200
                 "'1        17                                                    Las Vegas, Nevada 89145
                 ""              Attorneys for Defendant,
                            18   SPRlNGEL & FINK, LLP                             Attorneys for Defendant,
                                                                                  MICHAEL R. MERRITT, ESQ.
                            19
                                 ·~-----------------'-------------------'
                            20           IT IS SO ORDERED.
                            21           DATED this _ _ day of February, 2019.
                            22

                            23                                                       UNITED STATES MAGISTRATE JUDGE

                            24

                            25

                            26

                            27

                            28

                                 3005155 (9872-3)                            Page 2 of 2
                             1   attorney's fees and costs.    The Parties further stipulate that the instant Court shall retain

                             2   jurisdiction to enforce the settlement agreement reached.
                                                                  January
                             3           DATED this22nd
                                                    _ _ day of February, 2019.

                             4   KOLESAR& LEATHAM                                  ALVERSON TAYLOR MORl'El>/gEJ>I    & SANDERS

                             5
                                         i:;--·                                     1/;1/11
                             6   By:                                               By:~·~,t!Ybv1881J lbr
                                 ALAN J. LEFEBVRE, ESQ.                            KARIEN.JLsoN, ESQ.
                             7   Nevada Bar No. 000848                             Nevada Bar No. 007957
                                 WILLIAM D. SCHULLER, ESQ.                         6605 Grand Montecito Pkwy., Suite 200
                             8   Nevada Bar No. 011271                             Las Vegas, Nevada 89149
                                 400 South Rampart Boulevard, Suite 400
                             9   Las Vegas, Nevada 89145                           Attorneys for Defendants,
                                                                                   MCCORMICK BARSTOW LLP and
                            10   Attorneys for Plaintiff,                          WADE M. HANSARD, ESQ.
                                 MENDOTA INSURANCE COMPANY
                    N       11
                    ..,,.
                    t--
:::E =
     =                '
                    O',          LIPSON NEILSON P.C.                               HUTCHISON   & STEFFEN, PLLC
<C..,,....          ..,~    12
::r: .':     1/1 -




                                       <,it:.-.----·
f-<~:!8
<C    "O ~ t:,
W-l :.~~
,.....1 ;:; "..i:
                            13
                                 By:                                              By:        ~---~~~
   =t~                      14   JOSEPH P. GARIN, ESQ.                            JOSEPH R. GANLEY, ESQ.
ad oz---
~
      CQ
      -       v,Q
                  '=             Nevada Bar No. 006653                            Nevada Bar No. 005643
       ...    " QO
<C "Q.        OJ)t--        15   LISA J. ZASTROW, ESQ.                            MICHAEL K. WALL, ESQ.
r:/J E ;, ~
              "       '

W-l ~ ~             :1           Nevada Bar No. 009727                            Nevada Bar No. 002098
,.....1 .    ...l
                    =
oc,J                N
                    t--
                            16   9900 Covington Cross Drive, Suite 120            Peccole Professional Park
~~
        =           -            Las Vegas, Nevada 89144                          10080 West Alta Drive, Suite 200
                    .:.i
                    la<     17                                                    Las Vegas, Nevada 89145
                    """          Attorneys for Defendant,
                            18   SPRINGEL & FINK, LLP                             Attorneys for Defendant,
                                                                                  MICHAEL R. MERRITT, ESQ.
                            19

                            20           IT IS SO ORDERED.
                            21                      22nd
                                         DATED this _ _ day of January 2019.
                                                               February, 2019.
                            22

                            23                                                       UNITED STA TES MAGISTRATE JUDGE

                            24

                            25

                            26

                            27

                            28


                                 3005155 (9872-3)                           Page 2 of2
